UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4347 ROGERS CORPORATION (Exact name of Registrant as specified in its charter) Massachusetts 06-0513860 (State or other jurisdiction of (I. R. S. Employer Identification No.) incorporation or organization) P.O. Box 188, One Technology Drive, Rogers, Connecticut 06263-0188 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (860) 774-9605 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filerX Non-accelerated filer(Do not check if a smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the registrant's common stock as of April 15, 2011 was 15,968,735. ROGERS CORPORATION FORM 10-Q March 31, 2011 TABLE OF CONTENTS Part I – Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 Part II – Other Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 34 2 Part I – Financial Information Item 1.Financial Statements ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended March 31, March 31, Net sales $ $ Cost of sales Gross margin Selling and administrative expenses Research and development expenses Operating income Equity income in unconsolidated joint ventures Other income, net Realized investment loss: Increase in fair value of investments 97 Less: Portion of gains in other comprehensive income 95 Net impairment gain (loss) 2 ) Interest income (expense), net ) Income before income taxes Income tax expense Net income $ $ Net income per share: Basic $ $ Diluted Shares used in computing: Basic Diluted 3 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Unaudited) (Dollars in thousands, except share amounts) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Short-term investments - Accounts receivable, less allowance for doubtful accounts of $1,758 and $1,630 Accounts receivable from joint ventures Accounts receivable, other Taxes receivable Inventories Prepaid income taxes Deferred income taxes Asbestos-related insurance receivables Assets held for sale Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $221,098 and $182,435 Investments in unconsolidated joint ventures Deferred income taxes Goodwill and other intangibles Asbestos-related insurance receivables Long-term marketable securities Investments, other Other long-term assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities Accounts payable $ $ Accrued employee benefits and compensation Accrued income taxes payable Current portion of lease obligation - Asbestos-related liabilities Other current liabilities Total current liabilities Long term debt - Long term lease obligation - Pension liability Retiree health care and life insurance benefits Asbestos-related liabilities Non-current income tax Deferred income taxes Other long-term liabilities Shareholders’ Equity Capital Stock - $1 par value; 50,000,000 authorized shares; 15,955,395 and 15,841,341 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 ROGERS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Three Months Ended March 31, March 31, Operating Activities: Net income (loss) $ $ Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred income taxes Equity in undistributed income of unconsolidated joint ventures, net ) ) Dividends received from unconsolidated joint ventures Pension and postretirement benefits Gain from the sale of fixed assets ) - Amortization of inventory fair value - Changes in operating assets and liabilities excluding effects of acquisition and disposition of businesses: Accounts receivable ) ) Accounts receivable, joint ventures ) ) Inventories ) ) Pension contribution - ) Other current assets ) ) Accounts payable and other accrued expenses ) Other, net ) ) Net cash provided by (used in) operating activities ) Investing Activities: Capital expenditures ) ) Acquisition of business, net of cash received ) ) Proceeds from the sale of fixed assets, net - Proceeds from short-term investments Net cash used in investing activities ) ) Financing Activities: Proceeds from long term borrowings - Payments of long term borrowings acquired through acquisition ) - Proceeds from sale of capital stock, net - Proceeds from issuance of shares to employee stock purchase plan Net cash provided by financing activities Effect of exchange rate fluctuations on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of quarter $ $ Supplemental disclosure of noncash investing and financing activities Deferred purchase price for acquisition of business $
